Title: To James Madison from John Armstrong, 11 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          11 Nov. 1813 Albany.
        
        About 1 oclock this morning I received the enclosed letters from Major Gen. Hampton. I immediately answered by express—that “the Main army was descending the St. Laurence; that notice of its approach would be given to him; that he must immediately make another movement in a direction which should secure to him the ability either of effecting a junction with it, or of detaining the enemy on the south side of the St. Laurence, untill W. should pass his rear and seize Montreal.” This is not commanding what is impracticable or difficult & either course will secure

our object. The embarrasments he details arising from weather, are not insurmountable & in that respect, the last ten days have been as mild as the weather of September. In these therefore I see no reason for coming to the General’s conclusion, that the Campaign was substantially at an end. When this is the case, I shall not refuse to him permission to go to Washington. The jealousy & misunderstanding existing between him & W. may make it necessary to part with one of the two. At the present moment these causes are more menacing to the success of the campaign than anything to be found in the force of the enemy or the inclemency of the season. I am Sir, with the highest respect, your faithful & obedt. servt.
        
          John Armstrong
        
        
          The order of the Qr. M. Gen. was an act of mere providence. The failure of the enterprise was a possible event & being such, was guarded against. It shewed only wisdom & foresight. If we got to Montreal, we but lost the labor of felling trees. If we did not get to that City—a covering for the Army was provided. There was nothing in this to sink the spirits of any one.
          
            J.A.
          
        
      